Exhibit 10.73

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT, dated as of July 18, 2003, is made by IMPCO TECHNOLOGIES,
INC., a Delaware corporation (the “Company”) (together with any Subsidiary
thereof that executes a Joinder Agreement, the “Pledgors” and each, a “Pledgor”)
in favor of BISON CAPITAL STRUCTURED EQUITY PARTNERS, LLC, a Delaware limited
liability company, as Collateral Agent (in such capacity, the “Collateral
Agent”) for Purchaser party to that certain Securities Purchase Agreement, dated
as of the date hereof (as amended, supplemented or otherwise modified from time
to time, the “Purchase Agreement”), among the Pledgors, the Collateral Agent and
Purchaser.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to sell to
Purchaser, and Purchaser has agreed to purchase, the Note and the Warrant upon
the terms and subject to the conditions set forth therein; and

 

WHEREAS, it is a condition precedent to the obligation of Purchaser to purchase
the Note and the Warrant that the Pledgors shall have executed and delivered
this Agreement (as defined herein) to secure payment and performance of the
Obligations.

 

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent and Purchaser to enter into the Purchase Agreement and to induce Purchaser
to purchase the Note and the Warrant, each of the Pledgors hereby agrees with
the Collateral Agent, for the benefit of the Collateral Agent and of Purchaser,
as follows:

 

1. Defined Terms

 

(a) Unless otherwise defined herein, terms defined in the Purchase Agreement and
used herein shall have the meanings given to them in the Purchase Agreement.

 

(b) The following terms shall have the following meanings:

 

“Agreement”: this Pledge Agreement, as the same may be amended, modified or
otherwise supplemented from time to time.

 

“Collateral”: the Pledged Equity and all Proceeds.

 

“Issuers”: the collective reference to the Persons identified on Schedule 1
attached hereto (as such Schedule 1 may be supplemented from time to time
pursuant to the terms of this Agreement) as the issuers of the Pledged Equity;
individually, each an “Issuer.”

 

“Payment Account”: shall have the meaning set forth in the Security Agreement.

 

“Pledged Equity”: the shares or units of Equity listed on Schedule 1 hereto,
together with all additional shares or units of Equity, equity certificates,
options or rights of any nature whatsoever that may be issued or granted by any
Issuer to any Pledgor while this Agreement is in effect.

 

1



--------------------------------------------------------------------------------

“Proceeds”: all “proceeds” as such term is defined in Section 9-102 of the UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Pledged Equity, collections thereon or distributions with
respect thereto.

 

“UCC”: the Uniform Commercial Code, as in effect from time to time, of the State
of New York.

 

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section and paragraph references
are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

2. Pledge; Grant of Security Interest; Certain Limited Exclusions

 

Each of the Pledgors hereby pledges and grants to the Collateral Agent, for the
benefit of the Collateral Agent and of Purchaser, subject to the provisions of
the Intercreditor Agreement, a first priority perfected security interest in the
Collateral, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations (including, but not limited to, obligations under
the Purchase Agreement, the Note and the Guarantee).

 

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted under this Section 2 attach to, and the Collateral shall not
include:

 

(a) more than 66% of the Equity of any Foreign Subsidiary to the extent that a
pledge of more than 66% of such Equity will result in a material adverse Tax
consequence for the Company; and

 

(b) any Equity subject to any agreement to which any Pledgor is a party to the
extent that the pledge of such Equity or the creation of a security interest
therein would constitute a breach of the terms of such agreement, or would
permit any party to terminate such agreement, in each case as entered into by
the applicable Pledgor; provided that, any of the Equity excluded in accordance
with the foregoing shall cease to be so excluded if the applicable Pledgor has
obtained all of the consents of the parties necessary for the pledge or creation
of a security interest in, such Equity; provided, further, that the applicable
Pledgor hereby covenants and agrees to obtain such consents within ninety (90)
days of the date hereof, except in the case of consenting parties that are
Governmental Authorities, the applicable Pledgor shall use its best efforts to
obtain such consents within the 90-day period provided above.

 

Upon request by one or more Pledgors, the Collateral Agent shall surrender to
any Foreign Subsidiary or its transfer agent, for cancellation, any certificate
in its possession representing more than 66% of the Equity of such Foreign
Subsidiary in exchange for the issuance by such Foreign Subsidiary of (i) a
replacement certificate representing 66% of the Equity of such Foreign
Subsidiary, which replacement certificate shall be returned directly to the
Collateral Agent subject to the terms of this Agreement, and (ii) a replacement
certificate

 

2



--------------------------------------------------------------------------------

representing the difference between the amount of Equity of such Foreign
Subsidiary owned by the applicable Pledgor, less the amount of Equity
represented by the certificate transmitted to the Collateral Agent pursuant to
sublause (i) above, which replacement certificate shall be transmitted to such
Pledgor or its designee; provided, however, that such Foreign Subsidiary or
transfer agent shall agree in writing, prior to such surrender, to hold the
surrendered certificate and the replacement certificate representing 66% of the
Equity of such Foreign Subsidiary on behalf of the Collateral Agent for purposes
of perfection under the UCC.

 

3. Delivery; Stock Powers

 

Concurrently with the execution and delivery of this Agreement, each Pledgor
shall deliver to the Collateral Agent all originals of all certificates
evidencing any Pledged Equity then owned by Pledgor and promptly after acquiring
rights in any additional Pledged Equity shall deliver to the Collateral Agent
all originals of all certificates evidencing any such Pledged Equity.
Concurrently with the delivery to the Collateral Agent of each certificate
representing one or more shares or units of Pledged Equity to the Collateral
Agent, each of the Pledgors shall deliver an undated equity interest power
covering such certificate, duly executed in blank by such Pledgor. For so long
as the obligations under the Senior Credit Agreement remain in effect, the
requirement to physically deliver certificates evidencing the Pledged Equity
shall be satisfied by delivering the foregoing to the Lender and obtaining the
written acknowledgement of the Lender that it holds such Pledged Equity for the
benefit of the Collateral Agent. In the event that any of the Pledged Equity
shall constitute uncertificated securities for purposes of Article 8 of the UCC
and subject to the provisions of the Inercreditor Agreement, each Pledgor shall
either (a) cause the Collateral Agent to become the registered owner thereof or
(b) cause the issuer of such uncertificated security to agree in writing to
comply with all instructions issued by the Collateral Agent without further
consent by the registered owner.

 

4. Representations and Warranties

 

Each of the Pledgors represents and warrants that:

 

(a) Such Pledgor has the organizational power and authority and the legal right
to execute and deliver, to perform its obligations under, and to grant the
security interest in the Collateral pursuant to, this Agreement and has taken
all necessary organizational action to authorize its execution, delivery and
performance of, and grant of the security interest in the Collateral pursuant
to, this Agreement.

 

(b) This Agreement constitutes a legal, valid and binding obligation of such
Pledgor, enforceable against such Pledgor in accordance with its terms, and upon
delivery to the Collateral Agent of the certificates evidencing the Pledged
Equity, the security interest created pursuant to this Agreement will
constitute, subject to the provisions of the Intercreditor Agreement, a valid,
first priority, perfected security interest in the Collateral, enforceable in
accordance with its terms against all creditors of such Pledgor and any Persons
purporting to purchase any Collateral from such Pledgor, except in each case as
enforceability may be affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

3



--------------------------------------------------------------------------------

(c) The execution, delivery and performance of this Agreement will not violate
any provision of any requirement of law or Contractual Obligation of such
Pledgor and will not result in the creation or imposition of any Lien on any of
the properties or revenues of such Pledgor pursuant to any requirement of law or
Contractual Obligation of such Pledgor, except the security interest created by
this Agreement or as provided in the Intercreditor Agreement.

 

(d) No consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or Governmental Authority and no consent of any other Person
(including, without limitation, any equityholder or creditor of the Pledgor), is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or the exercise of remedies with respect to any
Collateral other than as required by the Intercreditor Agreement.

 

(e) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of such Pledgor,
threatened by or against such Pledgor or against any of its properties or
revenues with respect to this Agreement or any of the transactions contemplated
hereby.

 

(f) Other than as described in Schedule 1, the shares or units of Pledged Equity
constitute all the issued and outstanding equity of each Issuer.

 

(g) All the shares or units of the Pledged Equity have been duly and validly
issued and are fully paid and nonassessable.

 

(h) Such Pledgor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Equity, free of any and all Liens or options in
favor of, or claims of, any other Person, except the security interest created
by this Agreement or, in favor of the Senior Lender.

 

(i) (A) The terms of each of the certificates or other instruments representing
Equity in a limited liability company or partnership that is or will be pledged
hereunder expressly provides or will provide (no later than sixty (60) days
after the date hereof) that it is a security governed by Article 8 of the
Uniform Commercial Code as in effect in each applicable jurisdiction; (B)
pursuant to the terms of its Governing Documents, (1) the related Issuer has
elected or will elect (no later than sixty (60) days after the date hereof) for
its Equity securities to be governed by Article 8 of the Uniform Commercial Code
as in effect in each applicable jurisdiction, (2) to the extent within such
Pledgor’s control, each Equity security of such Issuer shall or will bear a
legend stating such election, (3) the provisions of such Governing Document
setting forth the items in clauses (1) and (2) above (collectively, the “Opt-In
Clauses”) are not subject to amendment and any purported amendment shall be null
and void by its terms; and (C) such terms are in full force and effect or will
be in full force and effect on the date any such Equity security is pledged
hereunder.

 

5. Covenants

 

Each of the Pledgors covenants and agrees with the Collateral Agent and
Purchaser that, from and after the date of this Agreement until this Agreement
is terminated and the security interests created hereby are released, subject to
the terms of the Intercreditor Agreement:

 

4



--------------------------------------------------------------------------------

(a) Subject to Section 6 hereof, if such Pledgor shall, as a result of its
ownership of the Pledged Equity, become entitled to receive or shall receive any
equity certificate (including, without limitation, any certificate representing
an equity interest dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, whether in addition to,
in substitution of, as a conversion of, or in exchange for any shares or units
of the Pledged Equity, or otherwise in respect thereof, such Pledgor shall
accept the same as the agent of the Collateral Agent and Purchaser and deliver
the same forthwith to the Collateral Agent in the exact form received, duly
endorsed by such Pledgor to the Collateral Agent, if required, together with an
undated equity interest power covering such certificate duly executed in blank
by such Pledgor and with, if the Collateral Agent so requests, signature
guaranteed, to be held by the Collateral Agent, subject to the terms hereof, as
additional collateral security for the Obligations. Subject to Section 6 hereof,
(1) any sums paid upon or in respect of the Pledged Equity upon the liquidation
or dissolution of any Issuer shall be paid over to the Collateral Agent to be
held by it hereunder as additional collateral security for the Obligations, (2)
in case any distribution of capital shall be made on or in respect of the
Pledged Equity or any property shall be distributed upon or with respect to the
Pledged Equity pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall be delivered to the Collateral Agent to be held by it
hereunder as additional collateral security for the Obligations and (3) any sums
of money or property so paid or distributed in respect of the Pledged Equity
shall be received by such Pledgor, such Pledgor shall promptly pay or deliver
such money or property to the Collateral Agent (no later than three (3) days
after the receipt of the same) and, until such money or property is paid or
delivered to the Collateral Agent, hold such money or property as additional
collateral security for the Obligations.

 

(b) Without the prior written consent of the Collateral Agent, such Pledgor will
not (1) vote to enable, or take any other action to permit, any Issuer to issue
any equity securities of any nature or to issue any other securities convertible
into or granting the right to purchase or exchange for any equity securities of
any nature of any Issuer, (2) sell, assign, transfer, exchange, or otherwise
enter into a derivatives transaction or otherwise hedge or dispose of, or grant
any option with respect to, the Collateral, (3) create, incur or permit to exist
any Lien or option in favor of, or any claim of any Person with respect to, any
of the Collateral, or any interest therein, except for the security interests
created by this Agreement or in favor of the Senior Lender or (4) enter into any
agreement or undertaking (other than as may be required by law) restricting the
right or ability of such Pledgor or the Collateral Agent to sell, assign or
transfer any of the Collateral.

 

(c) Such Pledgor shall maintain the security interest created by this Agreement,
subject to the provisions of the Intercreditor Agreement, as a first priority,
perfected security interest and shall defend such security interest against
claims and demands of all Persons whomsoever except to the security interest of
the Senior Lender. At any time and from time to time, upon the written request
of the Collateral Agent, and at the sole expense of such Pledgor, such Pledgor
will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Collateral Agent may reasonably
request for the purposes of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any promissory note, other instrument or chattel paper, such note,

 

5



--------------------------------------------------------------------------------

instrument or chattel paper shall be immediately delivered to the Collateral
Agent, duly endorsed in a manner satisfactory to the Collateral Agent, to be
held as Collateral pursuant to this Agreement.

 

(d) Such Pledgor shall pay, and save the Collateral Agent and Purchaser harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other Taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

 

(e) Such Pledgor shall (i) pledge to the Collateral Agent, for the benefit of
the Collateral Agent and of Purchaser, any Equity it acquires in a new
Subsidiary from time to time after the Closing Date by delivering to the
Collateral Agent a supplement to Schedule 1 attached hereto and (ii) cause any
Subsidiary not party to this Agreement to become a party to this Agreement upon
the acquisition by such Subsidiary of a new Subsidiary and to pledge its Equity
in such new Subsidiary to the Collateral Agent, for the benefit of the
Collateral Agent and Purchaser.

 

(f) Such Pledgor shall not agree to any amendment or repeal of any Opt-In
Clauses without the prior express written consent of the Collateral Agent and,
in any event, shall promptly notify the Collateral Agent in writing if for any
reason the related Pledged Equity ceases to be a security for purposes of the
UCC in any applicable jurisdiction.

 

6. Cash Dividends; Voting Rights

 

Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given notice to the Pledgors of the Collateral
Agent’s intent to exercise its corresponding rights pursuant to Section 9 below,
each Pledgor shall be permitted to receive all cash dividends paid in the normal
course of business of the Issuers and consistent with past practice, to the
extent permitted in the Purchase Agreement, in respect of the Pledged Equity and
to exercise all voting and organizational rights with respect to the Pledged
Equity; provided, however, that no vote shall be cast or organizational right
exercised or other action taken which, in the Collateral Agent’s reasonable
judgment, would materially impair the Collateral or which would be materially
inconsistent with or result in any violation of any provision of the Purchase
Agreement, the Note, this Agreement or any other Transaction Document.

 

7. Rights of Purchaser and the Collateral Agent

 

(a) All money Proceeds received by the Collateral Agent hereunder shall be held
by the Collateral Agent, for the benefit of the Collateral Agent and of
Purchaser, in a Payment Account. All Proceeds while held by the Collateral Agent
in a Payment Account (or by any Pledgor in trust for the Collateral Agent and
Purchaser) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 26(m)(ii) of the Security Agreement.

 

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the Pledgors,
(1) the Collateral Agent shall have the right to receive any and all cash
dividends paid in respect of the Pledged Equity and

 

6



--------------------------------------------------------------------------------

make application thereof to the Obligations in such order as the Collateral
Agent may determine, and (2) all shares or units of the Pledged Equity shall be
registered in the name of the Collateral Agent or its nominee, and the
Collateral Agent or its nominee may thereafter exercise (A) all voting,
organizational and other rights pertaining to such shares or units of the
Pledged Equity at any meeting of equityholders of any Issuer or otherwise and
(B) any and all rights of conversion, exchange, subscription and any other
rights, privileges or options pertaining to such shares or units of the Pledged
Equity as if it were the absolute owner thereof (including, without limitation,
the right to exchange at its discretion any and all of the Pledged Equity upon
the merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate structure of any Issuer, or upon the exercise by any
Pledgor or the Collateral Agent of any right, privilege or option pertaining to
such shares or units of the Pledged Equity, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Equity with any
committee, depositary, transfer Collateral Agent, registrar or other designated
agency upon such terms and conditions as the Collateral Agent may determine),
all without liability except to account for property actually received by it,
but the Collateral Agent shall have no duty to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

 

8. Consent

 

Each Pledgor which is either an issuer or an owner of any Pledged Equity hereby
consents to the grant by each other Pledgor of the security interest hereunder
in favor of the Collateral Agent and to the transfer of any Pledged Equity to
the Collateral Agent or its designee following an Event of Default and to the
substitution of the Collateral Agent or its designee as a partner, member or
shareholder of the issuer of the related Pledged Equity. Each Pledgor shall
cause each issuer of any Pledged Equity to execute and deliver to the Collateral
Agent an acknowledgement substantially in the form of Exhibit A hereto.

 

9. Remedies

 

(a) If an Event of Default shall have occurred and be continuing, at any time at
the Collateral Agent’s election, the Collateral Agent may apply all or any part
of Proceeds held in any Payment Account in payment of the Obligations in such
order as the Collateral Agent may elect.

 

(b) If an Event of Default shall occur and be continuing, the Collateral Agent,
on behalf of Purchaser, may exercise, in addition to all other rights and
remedies granted in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the UCC or other applicable law or in equity. Without
limiting the generality of the foregoing, the Collateral Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Pledgor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, assign, give an option or options to
purchase or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, in the over-the-counter

 

7



--------------------------------------------------------------------------------

market, at any exchange, broker’s board or office of the Collateral Agent or
Purchaser or elsewhere upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. The Collateral Agent or
Purchaser shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in the Pledgors, which right or equity is hereby waived or released.
The Collateral Agent shall apply any Proceeds from time to time held by it and
the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all Purchasers’ Expenses in any way
relating to the Collateral or the rights of the Collateral Agent and Purchaser
hereunder, to the payment in whole or in part of the Obligations, in such order
as the Collateral Agent may elect, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615 of the UCC, need the
Collateral Agent account for the surplus, if any, to the Pledgors. To the extent
permitted by applicable law, each of the Pledgors waives all claims, damages and
demands it may acquire against the Collateral Agent or Purchaser arising out of
the exercise by them of any rights hereunder. If any notice of a proposed sale
or other disposition of Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least ten (10) days before such sale
or other disposition.

 

(c) Each of the Pledgors shall remain liable for any deficiency if the proceeds
of any sale or other disposition of Collateral are insufficient to pay the
Obligations and the reasonable fees and disbursements of any attorneys employed
by the Collateral Agent or Purchaser to collect such deficiency.

 

10. Resales of Pledged Equity

 

(a) Each of the Pledgors will cause the Issuer thereof to execute and deliver,
and cause the directors and officers of such Issuer to execute and deliver, all
such instruments and documents, and do or cause to be done all such other acts
as may be, in the opinion of the Collateral Agent, necessary or advisable to
permit the Pledged Equity, or any portion thereof, to be sold under the
provisions of the Securities Act relating to resales of securities absent
registration thereunder.

 

(b) Each of the Pledgors recognizes that the Collateral Agent may be compelled
to resort to one or more private sales thereof to a restricted group of
purchasers which will be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each of the Pledgors acknowledges and agrees
that any such private sale may result in prices and other terms less favorable
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Equity for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

 

8



--------------------------------------------------------------------------------

(c) Each of the Pledgors further agrees to use its commercially reasonable best
efforts to do or cause to be done all such other acts as may be necessary to
make such sale or sales of all or any portion of the Pledged Equity pursuant to
this Section 10 valid and binding and in compliance with any and all other
applicable requirements. Each of the Pledgors further agrees that a breach of
any of the covenants contained in this Section 10 will cause irreparable injury
to the Collateral Agent and Purchaser, that the Collateral Agent and Purchaser
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 10 shall be specifically
enforceable against each of the Pledgors, and each of the Pledgors hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Purchase Agreement.

 

11. Irrevocable Authorization and Instruction to Issuer

 

Each of the Pledgors hereby authorizes and instructs each Issuer to comply with
any instruction received by it from the Collateral Agent in writing that (a)
states that an Event of Default has occurred and (b) is otherwise in accordance
with the terms of this Agreement, without any other or further instructions from
such Pledgor, and such Pledgor agrees that each Issuer shall be fully protected
in so complying.

 

12. Collateral Agent’s Appointment as Attorney-in-Fact

 

(a) Subject to the Intercreditor Agreement, each of the Pledgors hereby
irrevocably constitutes and appoints the Collateral Agent and any officer of the
Collateral Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Pledgor and in the name of such Pledgor or in the Collateral
Agent’s own name, from time to time in the Collateral Agent’s discretion, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement,
including, without limitation, any financing statements, endorsements,
assignments or other instruments of transfer.

 

(b) Each of the Pledgors hereby ratifies all that said attorneys shall lawfully
do or cause to be done pursuant to the power of attorney granted in Section
12(a). All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the security interests created hereby are released.

 

13. Duty of Collateral Agent

 

The Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the UCC or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with similar securities and property for its own account,
except that the Collateral Agent shall have no obligation to invest funds held
in any Payment Account and may hold the same as demand deposits. Except as
provided in Section 9-207 of the UCC, neither the Collateral Agent, Purchaser
nor any of their respective directors, officers, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to

 

9



--------------------------------------------------------------------------------

sell or otherwise dispose of any Collateral upon the request of the Pledgors or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.

 

14. Authorization of Financing Statements

 

Pursuant to Section 9-102 of the UCC, the Pledgors authorize the Collateral
Agent to file financing statements with respect to the Collateral in such form
and in such filing offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement. A carbon, photographic or other reproduction of this Agreement shall
be sufficient as a financing statement for filing in any jurisdiction.

 

15. Authority of the Collateral Agent

 

Each of the Pledgors acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Collateral Agent and Purchaser, be governed by the Purchase Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Collateral Agent and the Pledgors, the Collateral
Agent shall be conclusively presumed to be acting as collateral agent for
Purchaser with full and valid authority so to act or refrain from acting, and
neither the Pledgors nor any Issuer shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

16. Notices

 

Except as otherwise provided herein, whenever it is provided herein that any
notice, demand, request, consent, approval, declaration or other communication
shall or may be given to or served upon any of the parties by any other party,
or whenever any of the parties desires to give and serve upon any other party
any communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and shall be given to the Company on behalf of the Pledgors and the
Issuers in the manner, and deemed received, as provided for in the Purchase
Agreement.

 

17. Severability

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

18. Amendments in Writing; No Waiver; Cumulative Remedies

 

(a) None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Pledgors and the Collateral Agent; provided, that any provision of this
Agreement may be waived by the

 

10



--------------------------------------------------------------------------------

Collateral Agent and Purchaser in a letter or agreement executed by the
Collateral Agent or by telex or facsimile transmission from the Collateral
Agent.

 

(b) Neither the Collateral Agent nor Purchaser shall by any act (except by a
written instrument pursuant to paragraph (a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or Purchaser, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Collateral Agent or Purchaser of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Collateral Agent or Purchaser would otherwise have on any future occasion.

 

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

 

19. Section Headings

 

The section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

20. Successors and Assigns

 

This Agreement shall be binding upon the successors and assigns of the Pledgor
and shall inure to the benefit of the Collateral Agent and Purchaser and their
respective successors and assigns.

 

21. Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

(Signature Page Follows)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

“Pledgor”

IMPCO TECHNOLOGIES, INC., a Delaware

corporation

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   



--------------------------------------------------------------------------------

EXHIBIT A

 

ACKNOWLEDGEMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Pledge Agreement
dated July 18, 2003, made by the Pledgors (as defined therein) for the benefit
of Bison Capital Structured Equity Partners, LLC, as Collateral Agent (the
“Pledge Agreement”). The undersigned agrees for the benefit of the Collateral
Agent and of Purchaser as follows:

 

1. The undersigned will be bound by the terms of the Pledge Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.

 

2. The undersigned confirms the statements made in the Pledge Agreement with
respect to the undersigned including, without limitation, in Sections 4(f), (g),
(h) and, if applicable, (i) and Schedule 1.

 

3. The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in paragraph 5(a) of the Pledge
Agreement.

 

3. The terms of Sections 6 and 10 of the Pledge Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it under
or pursuant to or arising out of Sections 6 and 10 of the Pledge Agreement.

 

[ISSUER]

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

   

Address for Notices:

   

Fax:



--------------------------------------------------------------------------------

SCHEDULE 1

TO PLEDGE AGREEMENT

 

DESCRIPTION OF PLEDGED EQUITY

 

Issuer

--------------------------------------------------------------------------------

 

Issuer’s Jurisdiction

Under UCC Section

9-305(a)(1)

--------------------------------------------------------------------------------

 

Class of Equity*

--------------------------------------------------------------------------------

 

Equity

Certificate

No.

--------------------------------------------------------------------------------

 

Percentage of Shares
or Units

--------------------------------------------------------------------------------

 

No. of Shares or
Units

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

*   Equity is assumed to be common equity unless otherwise indicated.